DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (5/27/22 Remarks: page 9, lines 25-30) with respect to the rejection of claim 26 under 35 USC §112 have been fully considered and are persuasive. The rejection of claim 26 under 35 USC §112 has been withdrawn. 
Applicant's arguments (5/27/22 Remarks: page 9, line 1 – page 11, line 23) with respect to the rejection of claims 1-4, 6-7, 9, 13-16, 19-20, 22-26, & 28-30 under 35 USC 102 and the rejection of claims 8 & 17-18 under 35 USC §103 have been fully considered but they are not persuasive.
Applicant argues (5/27/22 Remarks: page 10, line 1 – page 11, line 23) that amended claim 1 and its dependent claims (and likewise similarly amended claims 19 & 25 and their dependent claims) are not taught or suggested by the art of record:
…the raw machine data is produced by the first machine or a component of the first machine and comprises at least one of log data or performance data derived from operation of the first machine…
However, upon further review of the art of record, MacGregor discloses that the data may include data pertaining to experiments performed at particular locations (i.e. performance data) (MacGregor column 8, lines 18-22, mapping information may include data pertaining to experiments (i.e. performance data) performed at certain locations).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7, 9, 13-16, 19-20, 22-26, & 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MacGregor (US 9294873, cited in 6/23/21 Office Action).
Claim 1: A method, comprising:
determining at least one location coordinate using a network-based sensor (MacGregor column 10, lines 23-27, location determination by various means including detection of signals, readable on a (not further specified) “network”);
acquiring, via a sensor of a client computing device that is connected to network and provides an extended reality (XR) environment (MacGregor column 2, lines 30-33 and column 3, lines 12-16, extended reality environment including view of surroundings and “extended” elements such as direction arrows overlaid thereon), sensor data associated with a first machine that operates in an information technology (IT) environment (MacGregor column 10, lines 37-39 and column 12, lines 18-20, QR codes, NFC tags, or WAP signals for information signal exchange) and is positioned within a geofence associated with the at least one location coordinate (MacGregor column 10, lines 4-20, sensed data associated with a location and an object);
identifying textual data from a first image included in the sensor data (MacGregor column 10, lines 16-21, identifying a door number from object image);
facilitating a determination that a first object identifier corresponds to the first machine based on a comparison between the textual data and data associated with a plurality of object identifiers, wherein each object identifier included in the plurality of object identifiers corresponds to a different object positioned within the geofence (MacGregor column 10, lines 16-21, identifying a door number, which by definition is a number corresponding to its respective door); and
acquiring data associated with the first machine based on the first object identifier, wherein the data is acquired by executing a search of raw machine data stored in a data intake and query system (MacGregor column 10, lines 20-23, matching (i.e. searching for matched data) mapping information to object information), wherein the raw machine data is produced by the first machine or a component of the first machine (MacGregor column 10, lines 37-39 and column 12, lines 18-20, QR codes, NFC tags, or WAP signals for information signal exchange) and comprises at least one of log data or (Note: This is a recitation in the alternative, readable upon either option) performance data derived from the operation of the first machine (MacGregor column 7, lines 29-31, obtain navigational (i.e. mapping) information for particular locations or objects; MacGregor column 7, lines 46-48, updating of mapping information in real time; MacGregor column 8, lines 18-22, mapping information may include data pertaining to experiments (i.e. performance data) performed at certain locations), and wherein a visualization in the extended reality (XR) environment is based at least in part on the acquired data (MacGregor column 10, lines 41-58 and Figures 4a-4c, extended reality environment consisting of image of surroundings with overlaid direction and distance indicators providing directions, MacGregor column 10, lines 59-64, overlay uses determined mapping and location data).
Claim 2: The method of claim 1 (see above), further comprising determining that the client computing device has crossed the geofence, and, in response, retrieving the plurality of object identifiers (MacGregor column 12, lines 10-24, detecting entry into a location area and receive data).
Claim 3: The method of claim 1 (see above), wherein the plurality of object identifiers is determined by executing an additional search of machine data stored in the data intake and query system (MacGregor column 18, lines39-62, additional (update, column 18, line 53) data such as catalog data).
Claim 4: The method of claim 1 (see above), further comprising determining that the client computing device is within a particular area of the geofence (MacGregor column 10, lines 23-27, location determination).
Claim 6: The method of claim 1 (see above), wherein identifying the textual data comprises identifying that the first image contains the textual data (MacGregor column 10, lines 16-21, identifying a door number via image recognition).
Claim 7: The method of claim 1 (see above), wherein one or more optical character recognition (OCR) operations are performed to identify the textual data from the first image (MacGregor column 10, lines 16-21, identifying a door number (i.e. numeric characters) via image recognition).
Claim 9: The method of claim 1 (see above), wherein the sensor data associated with the first machine further comprises audio data (MacGregor column 10, lines 16-20, audio signals), and the determination that the first object identifier corresponds to the first machine is further based on a comparison between an audio characteristic of the audio data with the data associated with the plurality of object identifiers (MacGregor column 10, lines 16-20, audio digital watermark recognition, the watermark encoding inherently setting some (not further specified) “characteristic” of the audio to a value corresponding to the encoded data).
Claim 13: The method of claim 1 (see above), wherein the data associated with the plurality of object identifiers comprises at least one of (Note: This is a recitation in the alternative, readable upon any one option) textual data, image data (MacGregor column 10, lines 16-21, identifying a door number (i.e. numeric characters) via image recognition), sensor readout data (MacGregor column 10, lines 23-27, detection of signals), operating condition data, or audio data (MacGregor column 10, lines 16-20, audio digital watermark recognition).
Claim 14: The method of claim 1 (see above), wherein the data associated with the first machine comprises at least one of (Note: This is a recitation in the alternative, readable upon any one option) a set of field values (MacGregor column 10, line 25, signal strength), an image (MacGregor column 10, lines 16-21, identifying a door number (i.e. numeric characters) via image recognition), a dashboard, or a card, and the method further comprising generating an image that includes the first machine and an overlay of a visual representation of the data associated with the first machine, wherein the overlay is disposed relative to the first machine (MacGregor column 2, lines 30-33 and column 3, lines 12-16, extended reality environment including view of surroundings and “extended” elements such as direction arrows overlaid thereon).
Claim 15: The method of claim 1 (see above), wherein the data associated with the first machine comprises at least one of (Note: This is a recitation in the alternative, readable upon any one option) a set of field values (MacGregor column 10, line 25, signal strength), an image (MacGregor column 10, lines 16-21, identifying a door number (i.e. numeric characters) via image recognition), a dashboard, a playbook, a runbook, or a card, and the method further comprises generating an image that includes the first machine and an overlay of a visual representation of the data associated with the first machine (MacGregor column 2, lines 30-33 and column 3, lines 12-16, extended reality environment including view of surroundings and “extended” elements such as direction arrows overlaid thereon), wherein the overlay is disposed relative to the first machine based on at least one of (Note: This is a recitation in the alternative, readable upon any one option) a graphical model of the first machine or a dimension of the first machine (MacGregor column 3, lines 21-24, overlay of arrows over captured image (i.e. graphical model) of floor).
Claim 16: The method of claim 1 (see above), wherein the geofence corresponds to at least a portion of a building (MacGregor column 24-25, rooms in an office building), and each object identifier included in the plurality of object identifiers corresponds to a different object located within the at least a portion of the building (MacGregor column 24-25, objects including rooms and locations in an office building).
Claim 19: A non-transitory computer-readable storage medium including instructions (MacGregor column 20, lines 31-47, storage of code in non-transitory computer-readable storage media such as ROM, CD-ROM, etc) that, when executed by a processor (MacGregor column 18, line 63 – column 19, line 5, implementation by processor), cause the processor to perform the steps of:
determining at least one location coordinate using a network-based sensor (MacGregor column 10, lines 23-27, location determination by various means including detection of signals, readable on a (not further specified) “network”);
acquiring, via a sensor of a client computing device that is connected to network and provides an extended reality (XR) environment (MacGregor column 2, lines 30-33 and column 3, lines 12-16, extended reality environment including view of surroundings and “extended” elements such as direction arrows overlaid thereon), sensor data associated with a first machine that operates in an information technology (IT) environment (MacGregor column 10, lines 37-39 and column 12, lines 18-20, QR codes, NFC tags, or WAP signals for information signal exchange) and is positioned within a geofence associated with the at least one location coordinate (MacGregor column 10, lines 4-20, sensed data associated with a location and an object);
identifying textual data from a first image included in the sensor data (MacGregor column 10, lines 16-21, identifying a door number from object image);
facilitating a determination that a first object identifier corresponds to the first machine based on a comparison between the textual data and data associated with a plurality of object identifiers, wherein each object identifier included in the plurality of object identifiers corresponds to a different object positioned within the geofence (MacGregor column 10, lines 16-21, identifying a door number, which by definition is a number corresponding to its respective door); and
acquiring data associated with the first machine based on the first object identifier, wherein the data is acquired by executing a search of raw machine data stored in a data intake and query system (MacGregor column 10, lines 20-23, matching (i.e. searching for matched data) mapping information to object information), wherein the raw machine data is produced by the first machine or a component of the first machine (MacGregor column 10, lines 37-39 and column 12, lines 18-20, QR codes, NFC tags, or WAP signals for information signal exchange) and comprises at least one of log data or (Note: This is a recitation in the alternative, readable upon either option) performance data derived from the operation of the first machine (MacGregor column 7, lines 29-31, obtain navigational (i.e. mapping) information for particular locations or objects; MacGregor column 7, lines 46-48, updating of mapping information in real time; MacGregor column 8, lines 18-22, mapping information may include data pertaining to experiments (i.e. performance data) performed at certain locations), and wherein a visualization in the extended reality (XR) environment is based at least in part on the acquired data (MacGregor column 10, lines 41-58 and Figures 4a-4c, extended reality environment consisting of image of surroundings with overlaid direction and distance indicators providing directions, MacGregor column 10, lines 59-64, overlay uses determined mapping and location data).
Claim 20: The non-transitory computer-readable storage medium of claim 19 (see above), further comprising determining that the client computing device has crossed the geofence, and, in response, retrieving the plurality of object identifiers (MacGregor column 12, lines 10-24, detecting entry into a location area and receive data).
Claim 22: The non-transitory computer-readable storage medium of claim 19 (see above), wherein identifying the textual data comprises identifying that the first image contains the textual data (MacGregor column 10, lines 16-21, identifying a door number via image recognition).
Claim 23: The non-transitory computer-readable storage medium of claim 19 (see above), wherein one or more optical character recognition (OCR) operations are performed to identify the textual data from the first image (MacGregor column 10, lines 16-21, identifying a door number (i.e. numeric characters) via image recognition).
Claim 24: The non-transitory computer-readable storage medium of claim 19 (see above), wherein the sensor data associated with the first machine further comprises audio data (MacGregor column 10, lines 16-20, audio signals), and the determination that the first object identifier corresponds to the first machine is further based on a comparison between an audio characteristic of the audio data with the data associated with the plurality of object identifiers (MacGregor column 10, lines 16-20, audio digital watermark recognition, the watermark encoding inherently setting some (not further specified) “characteristic” of the audio to a value corresponding to the encoded data).
Claim 25: A computing device, comprising: a memory that includes instructions (MacGregor column 20, lines 31-47, storage of code in non-transitory computer-readable storage media such as ROM, CD-ROM, etc); and
a processor that is coupled to the memory (MacGregor column 18, line 63 – column 19, line 5, implementation by processor) and, when executing the instructions:
determines at least one location coordinate using a network-based sensor (MacGregor column 10, lines 23-27, location determination by various means including detection of signals, readable on a (not further specified) “network”);
acquires, via a sensor of the computing device, which is connected to network and provides an extended reality (XR) environment (MacGregor column 2, lines 30-33 and column 3, lines 12-16, extended reality environment including view of surroundings and “extended” elements such as direction arrows overlaid thereon), sensor data associated with a first machine that operates in an information technology (IT) environment (MacGregor column 10, lines 37-39 and column 12, lines 18-20, QR codes, NFC tags, or WAP signals for information signal exchange) and is positioned within a geofence associated with the at least one location coordinate (MacGregor column 10, lines 4-20, sensed data associated with a location and an object);
identifies textual data from a first image included in the sensor data (MacGregor column 10, lines 16-21, identifying a door number from object image);
facilitates a determination that a first object identifier corresponds to the first machine based on a comparison between the textual data and data associated with a plurality of object identifiers, wherein each object identifier included in the plurality of object identifiers corresponds to a different object positioned within the geofence (MacGregor column 10, lines 16-21, identifying a door number, which by definition is a number corresponding to its respective door); and
acquires data associated with the first machine based on the first object identifier, wherein the data is acquired by executing a search of raw machine data stored in a data intake and query system (MacGregor column 10, lines 20-23, matching (i.e. searching for matched data) mapping information to object information), wherein the raw machine data is produced by the first machine or a component of the first machine (MacGregor column 10, lines 37-39 and column 12, lines 18-20, QR codes, NFC tags, or WAP signals for information signal exchange) and comprises at least one of log data or (Note: This is a recitation in the alternative, readable upon either option) performance data derived from the operation of the first machine (MacGregor column 7, lines 29-31, obtain navigational (i.e. mapping) information for particular locations or objects; MacGregor column 7, lines 46-48, updating of mapping information in real time; MacGregor column 8, lines 18-22, mapping information may include data pertaining to experiments (i.e. performance data) performed at certain locations), and wherein a visualization in the extended reality (XR) environment is based at least in part on the acquired data (MacGregor column 10, lines 41-58 and Figures 4a-4c, extended reality environment consisting of image of surroundings with overlaid direction and distance indicators providing directions, MacGregor column 10, lines 59-64, overlay uses determined mapping and location data).
Claim 26: The computing device of claim 25 (see above), wherein the processor, when executing the instructions, further determines that the client computing device has crossed the geofence, and, in response, retrieving the plurality of object identifiers (MacGregor column 12, lines 10-24, detecting entry into a location area and receive data).
Claim 28: The computing device of claim 25 (see above), wherein identifying the textual data comprises identifying that the first image contains the textual data (MacGregor column 10, lines 16-21, identifying a door number (i.e. numeric characters) via image recognition).
Claim 29: The computing device of claim 25 (see above), wherein the processor, when executing the instructions, performs one or more optical character recognition (OCR) operations to identify the textual data from the first image (MacGregor column 10, lines 16-21, identifying a door number (i.e. numeric characters) via image recognition).
Claim 30: The computing device of claim 25 (see above), wherein the sensor data associated with the first machine further comprises audio data, and the determination that the first object identifier corresponds to the first object is further based on a comparison between an audio characteristic of the audio data with the data associated with the plurality of object identifiers (MacGregor column 10, lines 16-20, audio digital watermark recognition, the watermark encoding inherently setting some (not further specified) “characteristic” of the audio to a value corresponding to the encoded data).
Claim Rejections - 35 USC § 103
Claims 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over MacGregor.
MacGregor discloses the invention of claim 1 (see above). Further, MacGregor discloses a geofence region in the form of a portion of an office building (MacGregor column 24-25, rooms in an office building) with objects such as restrooms (MacGregor column 10, lines 59-61, restroom). Having identifiers such as room numbers (MacGregor column 10, lines 16-21, identifying a door number from object image).
MacGregor does not expressly disclose a geofence in the form of an industrial factory floor with objects such as machines having identifiers such as serial numbers.
The use of the MacGregor extended reality navigation system to navigate within a building of one well-known type (a factory containing machines) rather than a building of another well-known type (an office building containing restrooms) would be an example of a substitution of equivalents known to one of ordinary skill in the art.
The selection of one of a set of equivalent choices known to one of ordinary skill in the art, where the reasons for the selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Ruff, 118 USPQ 343 (CCPA 1958).
Claim 17: The method of claim 1 (see above), wherein the geofence corresponds to at least a portion of an industrial factory floor, and each object identifier included in the plurality of object identifiers corresponds to a different machine or component of a machine located within the at least a portion of the industrial factory floor (see obvious substitution rationale above).
Claim 18: The method of claim 1 (see above), wherein the first object identifier comprises at least one of (Note: This is a recitation in the alternative, readable upon any one option) a serial number, a model name, a model number, a brand name, or a brand logo (see obvious substitution rationale above).
Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over MacGregor in view of Mugan (“Handwritten Digit Recognition using a hierarchical Bayesian Network”, cited in 10/1/21 Office Action).
With respect to claim 8, MacGregor discloses the invention of claim 1 (see above).
MacGregor does not expressly disclose the use of a Bayesian network in comparing the text data with data associated with object identifiers.
Mugan discloses (Mugan title) the use of a Bayesian network for analyzing text data (e.g. numerical data such as a door number).
MacGregor and Mugan are combinable because they are from the field of image processing and recognition.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Mugan network to the extended reality environment of MacGregor.
The suggestion/motivation for doing so would have been to provide a processing arrangement for text data.
Therefore, it would have been obvious to combine MacGregor with Mugan to obtain the invention as specified in claim 8.
Claim 8: The method of claim 1 (see above), wherein the textual data is compared to the data associated with the plurality of object identifiers via a Bayesian network to determine that the first object identifier corresponds to the first machine (Mugan title).
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663